DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oda (US 20080264356)
Regarding claim 1, Oda discloses a heating apparatus (1) comprising: a tank (4), the tank having a tank inlet, a tank outlet ([0018]), a heat exchanger inlet (intersection of 8-7 in Figure 1) and heat exchanger outlet (distal end of 7,[0019]); a heat exchanger (3, [0026]) located in the tank, the heat exchanger comprising a hollow body (7,8) having a mouth (8,[0020-0021] and [0023]) coupled to the heat exchanger inlet and a flue outlet  ([0019]) coupled to the heat exchanger outlet; and a burner device (6) , the burner device having: an air intake (20, [0028]); a burner head (16,[0022]) including an ignition device (19 i.e. pilot, [0025]); a gas injection (14); and a burner body (12) providing a fluid flow channel between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid 
Regarding claim 2, Oda discloses a heating apparatus (1) comprising: a tank (4), the tank having a tank inlet, a tank outlet ([0018]), a heat exchanger inlet (intersection of 8-7 in Figure 1) and heat exchanger outlet (distal end of 7,[0019]); a heat exchanger (3, [0026]) located in the tank, the heat exchanger comprising a hollow body (7,8) having a mouth (8,[0020-0021] and [0023]) coupled to the heat exchanger inlet and a flue outlet coupled to the heat exchanger outlet ([0019]); and a burner device (6), the burner device having an air intake (20,[0038,Figure 3), a burner head (16) including an ignition device (19 i.e. pilot, [0025]), an inlet (13), and a mixing chamber (15, [0022]) between said ignition device and said inlet, a gas injector (1), and a burner body (12) providing a fluid flow channel between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use, and wherein said burner body is located outside of said tank and said burner head including said ignition device is located in the mouth inside the hollow body ([0025]), and wherein said burner body is coupled to said burner head to supply said mixture of air and combustible gas to said mixing chamber via said inlet, and wherein said mixing chamber is located in the mouth inside the hollow body (7-8, Figures 1-3).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746